PEE CTJEIAM.
This cause having been upon the calendar for a considerable time, and no action being taken by either of the parties, it was by the court of its own motion ordered submitted for decision. Upon an examination of the record it appears that no appearance has been made in this court by either of the parties. No error has been assigned, no brief filed, and nothing done to indicate in any way why the judgment of the trial court should be disturbed. Because there has been an utter lack of effort to prosecute the appeal, it is ordered that the appeal be, and the same is hereby,dismissed.